Title: To Alexander Hamilton from William Willcocks, 30 July 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Sir,
            New York July 30th. 1799
          
          We have in custody three Deserters from Captain Pattersons Company—May they be tried by a Regimental Court-martial?
          I take this Opportunity also to inform you that we have a number of Soldiers at our Camp in their Shirt Sleeves—there being no uniform Coats—niether are there any more Stocks.
          The bearer waits for a line in Answer, if You please—
          With the highest respect I am Your Obedt.
          
            Wm. Willcocks
          
        